Citation Nr: 1752320	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  09-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES


1.  Entitlement to an evaluation higher than 20 percent, since April 20, 2011, for degenerative disc disease (DDD), L5-S1.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

This case was last before the Board in June 2015, where it denied the Veteran's claim of entitlement to an evaluation higher than 20 percent, from April 20, 2011 to March 31, 2015, for DDD, L5-S1.  At this time, the Board also remanded the claim for an increased evaluation since March 31, 2015 for further development.  Lastly, the Board remanded three separate issues regarding the propriety of rating reductions for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court indicated that the Board erred by (1) relying on an examination that failed to account for functional loss due to pain; and, (2) failing to consider favorable evidence.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that the disabling effect of pain must be considered and reflected in the rating); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that the Board must account for and provide the reasons for its rejection of any material evidence favorable to the claimant).  Subsequently, the Court remanded the matter to the Board for readjudication in accordance with its instructions.

As noted above, in its June 2015 decision, the Board also remanded the issues regarding the propriety of the rating reductions for the Veteran's service-connected bilateral lower extremity lumbar radiculopathy and his DDD, L5-S1 for the issuance of an SOC.  Initially, the Board notes that the RO issued an SOC with respect to these issues in November 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Next, the Board further notes that, in a November 2015 rating decision, the RO restored the 20 percent evaluation for the Veteran's lumbar spine disability, effective April 1, 2015.

Regarding the propriety of the rating reductions for the Veteran's bilateral lower extremity lumbar radiculopathy, however, the Board notes that a substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends later.  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  The Board recognizes that the Court has held that the filing of a timely substantive appeal, as opposed to a Notice of Disagreement (NOD), is not a jurisdictional bar to the Board's jurisdiction and, as a result, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Nonetheless, if a substantive appeal was not timely filed, the Board may decline to exercise jurisdiction over an appeal.  Id.

In this case, the Veteran did not timely file a request for an extension of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.  Furthermore, since issuing the November 2015 SOC, the RO has not treated the claim as having been timely appealed, nor has it certified the issue to the Board.  See Percy, 23 Vet. App. at 45.  As a substantive appeal was not received within 60 days from the date the RO mailed the Veteran the SOC, or within the remainder of the one-year period from the January 2015 date of mailing the rating decision, the Board finds that the Veteran's representative's July 2017 statement in lieu of a substantive appeal was untimely received.  Accordingly, the Board does not have jurisdiction over the issues regarding the propriety of the rating reductions for the Veteran's service-connected bilateral lower extremity radiculopathy, effective March 31, 2015.

The issue of entitlement to a TDIU was raised by the record as a component of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The Board has reviewed the findings from the Veteran's most recent April 2016 VA examination for his lumbar spine disability and sees that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range-of-motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Moreover, the record indicates that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  See March 2017 SSA/SSI Letter.  VA has a statutory duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c)(1).  As the SSA records are potentially relevant to the claims on appeal, they must be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim for increase and must be deferred pending resolution of the claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  Any medical or other records relied upon by SSA in awarding the appellant disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to reassess the severity of his lumbar spine disability and all associated upper and lower extremity neurological and other impairments.  His claims file, including a copy of this remand, must be made available to the examiner for review of the history of this disability.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must:

(a)  Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's lumbar spine and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  Indicate whether the Veteran has had any incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them.

The Board notes that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

(c)  Determine whether the Veteran has experienced any neurologic abnormalities, in addition to his service-connected bilateral lower extremity lumbar radiculopathy, including, but not limited to, bowel or bladder impairment or any other radiculopathy, which can be associated with his service-connected lumbar spine disability.  If so, the examiner must specifically indicate which nerves have been affected by paralysis, incomplete paralysis, neuralgia, or neuritis, and must further describe the severity of the neurologic impairment in terms of being mild, moderate, moderately severe, severe, or complete.

(d)  The examiner is further asked to comment on what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his lumbar spine disability.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

4.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If the issues remain denied, or are not granted to the Veteran's satisfaction, send the Veteran and his representative an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




